DETAILED ACTION
Response to Amendment
This office action regarding application 16/482,200 filed July 30, 2019, is in response to applicants arguments and amendments filed September 27, 2021. Claims 1-11 have been amended. Claims 1-11 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
Examiner Panicker is no longer the Examiner overseeing this case. Examiner Christopher Fees is the new Examiner of record. If you have any questions Examiner Fees can be contacted at (303) 297 4343 or Christopher.fees@uspto.gov

Response to Arguments
Applicants amendments have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed May 21, 2021. Applicants amendment to claim 10 has been deemed sufficient to overcome the previous 35 USC 101 rejection through the inclusion of “non-transitory” therefore the rejection is withdrawn. Applicants amendments to claims 2-9 have been deemed sufficient to overcome the previous objections through the correction of a minor error, therefore the objections are withdrawn. Applicant amendments and arguments with regards to the 112(f) interpretation have been found persuasive and the 112(f) interpretation is withdrawn. Applicants amendments to claims 1 and 11 have been deemed sufficient to overcome the 35 USC 103 rejections through the inclusion of “performed on board a motorcycle” and “wherein the motorcycle comprises a motorcycle body and the sensor is arranged on a front portion of the motorcycle body; an electronic processing unit adapted and configured to receive the first signal and process said first signal to generate a control signal containing said first datum acquired; a signaling device in a control panel of the motorcycle adapted and configured to be controlled by the control signal”, therefore the rejections are withdrawn. However as this changes the scope of the claims, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below with changes to reflect amendments. 

Applicant’s arguments on pages 6-8 with respect to claim(s) 1 and 11 and the 35 USC 103 rejections, specifically with regards to the Rakshit and Kuhnreich references, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 20130080053 A1) in view of Kuhnreich (WO 2015159101 A1) and further in view of Funk (US 20180181091 A1). 

Regarding claim 1, Rakshit teaches a method for acquiring atmospheric pollution data (Paragraph [0005], “The method further comprises the first computer determining a plurality of pollution score values corresponding to each of the plurality of navigation routes.”) 
and reporting the atmospheric pollution data to a driver of said motorcycle (Paragraph [0011], “FIG. 4 illustrates an exemplary graphical user interface for presenting to a user the plurality of navigation routes between the origin and the destination and a plurality of pollution scores corresponding to each of the plurality of navigation routes, according to one embodiment of the present invention.”)
 comprising the steps of: acquiring, when the motorcycle is being driven, by a sensor installed on board the motorcycle, at least a first datum correlated with atmospheric pollution in a geographical area in which the motorcycle is used during driving and obtaining at least one first signal containing said first datum (Paragraph [0014], “Preferably, the pollution measuring device 116 is allocated to a moving vehicle or paraphernalia worn by a moving human being, such as a watch, cell phone, helmet, clothing, shoes, belt, and the like. Therefore, pollution data storage unit 122 obtains pollution data while the location of the vehicle or location of the moving human being's paraphernalia is continuously changing.”, here the system is teaching that the pollution measuring devices can be attached to a vehicle such as a motorcycle)
wherein said motorcycle comprises a motorcycle body and the sensor is arranged on a front portion of the motorcycle body (Paragraph [0003], “For example, a plurality of air pollution detecting devices may be selectively installed in vehicles, motorbikes”, here the system is teaching that the sensors can be installed in vehicle such as motorbikes, including the front of the vehicle) (EXAMINERS NOTE: Funk also teaches a plurality of sensors installed on a vehicle including pollution and air quality sensors and figure 5 item shows sensors installed on the front of the vehicle, these could reasonably be replaced with the pollution and air quality sensors). 
providing the first signal to an electronic processing unit supplying an output electric signal containing said first datum acquired (Paragraph [0006], “The computer system comprises one or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage devices. The computer system further comprises program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories.”)
controlling a signaling device by the control signal to provide the driver with information correlated with exposure of the driver to the atmospheric pollution when the motorcycle is being driven (Figure 3, Item 316, “Send sorted navigation route informaitona nd the corresponding pollution and cumulative scores to user interface”) (Paragraph [0020], “Subsequently, UIs 126 and 128 present information about one or more recommended navigation routes along with corresponding pollution scores to users”). 
However Rakshit does not explicitly teach wherein the processing step comprises an operation of comparing the first datum with at least one threshold value for verifying whether the pollution acquired by the sensor exceeds a pre-set level; in the controlling step, the signaling device is switched-on if the pollution acquired exceeds the pre-set level. 
Kuhnreich teaches a device for monitoring the health of a person based on environmental data such as pollution including
wherein: the processing step comprises an operation of comparing the first datum with at least one threshold value for verifying whether the pollution acquired by the sensor exceeds a pre-set level; in the controlling step, the signaling device is switched-on if the pollution acquired exceeds the pre-set level (Kuhnreich: Figure 4 (entire figure—steps 430, 440 and 450) and page 5, lines 34-35 provide for comparison to a reference data point).
Rakshit and Kuhnreich are analogous art as they are both generally related to pollution detection systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an operation of comparing the first datum with at least one threshold value for verifying whether the pollution acquired by the sensor exceeds a pre-set level; in the controlling step, the signaling device is switched-on if the pollution acquired exceeds the pre-set level of Kuhnreich in the Pollution Notification System & Method of Rakshit in order to improve user experience and safety (Kuhnreich: Page 1, lines 5-15 and page 2, lines 5-24 provide for safety and enhancement of conventional techniques).
However, while Rakshit teaches that the sensor and user interface may be installed and used on a motorcycle (Paragraph [0003], “For example, a plurality of air pollution detecting devices may be selectively installed in vehicles, motorbikes”) (Paragraph [0016], “It should be noted that in the depicted example such portable computing devices are usable with multiple vehicles, scooters, motorcycles, bicycles, public transportation, and so forth.”) and processing the first signal by the electronic processing unit to generate a control signal (Paragraph [0005], “The method further comprises the first computer determining a plurality of pollution score values corresponding to each of the plurality of navigation routes. The method further comprises the first computer determining a cumulative score value for each of the plurality of navigation routes.”, here the system is receiving signals representing pollution values and processing that information to determine cumulative score values for routes). 
The combination of Rakshit and Kuhnreich does not explicitly teach the processing of datums is performed onboard the motorcycle and  processing the first signal by the electronic processing unit to generate a control signal wherein said electronic processing unit is installed onboard the motorcycle.
Funk teaches a computing system or IoT management node might receive sensor data from one or more IoT-capable sensors and analyze the sensor data to determine one or more actions to be taken including 
a method performed on board a motorcycle (Paragraph [0030], “Merely by way of example, in some instances, the vehicle might comprise … a motorcycle … The computing system for implementing smart vehicle functionality might include, but is not limited to, a vehicle node (or a single processor or a plurality of processors disposed therein, whereas, such processor or processors may be physical or virtual in nature), a computing node that is located within the vehicle, or other computing systems, which might include, but are not limited to, an IoT management node”) (Paragraph [0114], “each of the identified one or more devices to perform one or more tasks might comprise aggregating data from the one or more IoT-capable devices to generate at least one of one or more local weather maps, one or more regional weather maps, one or more national weather maps, one or more local pollution maps, one or more regional pollution maps, one or more national pollution maps, one or more local air quality maps, one or more regional air quality maps, one or more national air quality maps”)
processing the first signal by the electronic processing unit to generate a control signal wherein said electronic processing unit is installed onboard the motorcycle (Paragraph [0114], “In some embodiments, the one or more IoT-capable devices might comprise … one or more air quality sensors … In some cases, autonomously controlling, with the computing system, each of the identified one or more devices to perform one or more tasks might comprise aggregating data from the one or more IoT-capable devices to generate at least one of one or more local weather maps, one or more regional weather maps, one or more national weather maps, one or more local pollution maps, one or more regional pollution maps, one or more national pollution maps”)
controlling a signaling device in a control panel of the motorcycle (Paragraph [0069], “According to some embodiments, the identified one or more vehicular components might comprise at least one of a vehicle brake system, a vehicle gear system, a vehicle electronic throttle control system, a vehicle steering system, a vehicle turn signal system, a vehicle heads-up display system, a vehicle digital instrument gauge cluster, a vehicle display device, or a vehicle speaker system, and/or the like.”, here the system can control vehicular components such as a vehicle display device installed on a vehicle such as a motorcycle). 
Rakshit, Kuhnreich, and Funk are analogous art as they are both generally related to aggregating data from sensor systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the processing of datums is performed onboard the motorcycle and  processing the first signal by the electronic processing unit to generate a control signal wherein said electronic processing unit is installed onboard the motorcycle of Funk in the Pollution Notification System & Method of Rakshit and Kuhnreich in order to improve functionality of interconnected devices and systems and improving user experience (Funk, Paragraph [0044], “for example, by autonomously analyzing sensor data from one or more (in some cases, two or more) IoT-capable sensors/devices to determine actions to be taken … for performing the determined actions to be taken, and by autonomously controlling each of the identified one or more devices to perform tasks based on the determined actions to be taken, thereby implementing … smart vehicle functionality … such as autonomously analyzing sensor data from one or more (in some cases, two or more) IoT-capable sensors/devices to determine actions to be taken … These functionalities can produce tangible results outside of the implementing computer system, including, merely by way of example, improved functionality of devices and systems disposed in the various environments, improved user experience with IoT devices, improved lifestyle experience of the user with respect to connected devices in the user's life in the home or customer premises, in the vehicles, on the roadways, and in the city/population area in which the user lives, and/or the like, at least some of which may be observed or measured by customers and/or service providers.”). 



Regarding claim 2, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, Rakshit further teaches wherein the signaling device is an optical signaling device and/or acoustic signaling device and/or tactile signaling device (Paragraph [0011], “FIG. 4 illustrates an exemplary graphical user interface for presenting to a user the plurality of navigation routes between the origin and the destination and a plurality of pollution scores corresponding to each of the plurality of navigation routes, according to one embodiment of the present invention.”, provides for a display feedback/optical signal).

Regarding claim 3, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, Rakshit further teaches comprising a step of transmitting the first datum to a remote processing station to collect and aggregate pollution data coming from a plurality of sources (Figure 1, elements 112 and 122 provide for a remote processing station). 

Regarding claim 4, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, Rakshit further teaches wherein at least one geographical localization datum of the motorcycle is transmitted during the transmission step (Paragraph [0014], “Preferably, the pollution measuring device 116 is allocated to a moving vehicle”) (Figure 4 (entire figure) provides for car, bicycle location data) (Paragraph [0003], “For example, a plurality of air pollution detecting devices may be selectively installed in vehicles, motorbikes, bicycles, or users' portable paraphernalia, such as a helmet worn by a motorbike rider.”).

Regarding claim 5, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, Rakshit further teaches the steps of: obtaining or calculating, at the remote processing station, a second datum correlated with average pollution of an area in which the motorcycle is used when the motorcycle is being driven (Paragraph [0033], “This can be accomplished in a variety of ways. In one embodiment, the pollution analyzer 130 determines the cumulative score for each navigation route using a weighted average of all pollution scores corresponding to that navigation route.”)
sending a second signal containing the second datum, from the remote processing station to the electronic processing unit; wherein the second signal is processed during the processing step (Rakshit: Figure 4 (entire figure) provides for multiple datums and figure 1, elements 112 and 122 receive the data for processing).

Regarding claim 6, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, however Rakshit does not explicitly teach wherein the processing step comprises an operation of comparing said first datum with said second datum. 
Kuhnreich teaches wherein the processing step comprises an operation of comparing said first datum with said second datum (Page 6, lines 10-15, “The method may permit identification of a pollution source on the basis of one or more pre-set or pre-determined pollution characteristic and/or on the basis of a user-defined or user-modified pollution characteristic. The identification of the pollution source can be achieved by comparison with differing reference data. The identification can take into account pollution characteristics in a particular local environment.”, provide for comparison with differing reference data). 
Rakshit and Kuhnreich are analogous art as they are both generally related to pollution detection systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the processing step comprises an operation of comparing said first datum with said second datum of Kuhnreich in the Pollution Notification System & Method of Rakshit in order to improve user experience and safety (Kuhnreich: Page 1, lines 5-15 and page 2, lines 5-24 provide for safety and enhancement of conventional techniques).

Regarding claim 7, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, Rakshit further teaches the operations of:   calculating a navigation itinerary of the motorcycle, going from a starting location to a selected destination location (Figure 4 (elements 418) provides for start ‘A’ and destination ‘L’ and different itineraries); 
correlating said navigation itinerary with atmospheric pollution data detected on sections of said itinerary and associating with said itinerary a first atmospheric pollution index on said itinerary (Figure 4 (elements 412) provides for start ‘A’ and destination ‘L’ and different itineraries and associated pollution indices); 
identifying one or more alternative itineraries to find an alternative itinerary, if an alternative itinerary exists, with which a second atmospheric pollution index on the alternative itinerary is associated, which is less than the first index (Figure 4 (elements 412) provides for start ‘A’ and destination ‘L’ and different itineraries and associated pollution indices—wherein the least cumulative score indicates the alternative itinerary—and is shown by the shaded area ABCFGJKL).  

Regarding claim 8, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, Rakshit further teaches wherein the processing step comprises an operation of proposing the alternative itinerary found to the driver (Figure 4 (elements 412) provides for start ‘A’ and destination ‘L’ and different itineraries and associated pollution indices—wherein the least cumulative score indicates the alternative itinerary—and is shown by the shaded area ABCFGJKL).  

Regarding claim 9, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, Rakshit further teaches wherein the processing step comprises a step of receiving an acceptance or refusal datum of the alternative itinerary found from the driver (Figure 4, element 406 provides for acceptance of alternate itinerary or rejection/refusal by ignoring the system) (Paragraph [0020], “Subsequently, UIs 126 and 128 present information about one or more recommended navigation routes along with corresponding pollution scores to users such that the user may select a particular route.”).  

Regarding claim 10, the combination of Rakshit, Kuhnreich, and Funk teaches the method as discussed above in claim 1, Rakshit further teaches a computer program comprising a non-transitory program code, the program code being loadable into a memory of an electronic processor for executing a method according to claim 1 (Paragraph [0006], “The computer system comprises one or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage devices. The computer system further comprises program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories.”). 

Regarding claim 11, Rakshit teaches a system for acquiring atmospheric pollution data (Paragraph [0005], “The method further comprises the first computer determining a plurality of pollution score values corresponding to each of the plurality of navigation routes.”) 
and reporting the atmospheric pollution data to a driver of a motorcycle (Paragraph [0011], “FIG. 4 illustrates an exemplary graphical user interface for presenting to a user the plurality of navigation routes between the origin and the destination and a plurality of pollution scores corresponding to each of the plurality of navigation routes, according to one embodiment of the present invention.”)
a motorcycle comprising a sensor installed on board the motorcycle adapted and configured to acquire at least one first datum correlated with atmospheric pollution in a geographical area in which the motorcycle is used during driving and obtaining at least one first signal containing said first datum (Paragraph [0014], “Preferably, the pollution measuring device 116 is allocated to a moving vehicle or paraphernalia worn by a moving human being, such as a watch, cell phone, helmet, clothing, shoes, belt, and the like. Therefore, pollution data storage unit 122 obtains pollution data while the location of the vehicle or location of the moving human being's paraphernalia is continuously changing.”, here the system is teaching that the pollution measuring devices can be attached to a vehicle such as a motorcycle)
wherein the motorcycle comprises a motorcycle body and the sensor is arranged on a front portion of the motorcycle body (Paragraph [0003], “For example, a plurality of air pollution detecting devices may be selectively installed in vehicles, motorbikes”, here the system is teaching that the sensors can be installed in vehicle such as motorbikes, including the front of the vehicle)
an electronic processing unit adapted and configured to receive the first signal (Paragraph [0006], “The computer system comprises one or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage devices. The computer system further comprises program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories.”)
and process said first signal to generate a control signal containing said first datum acquired (Paragraph [0005], “The method further comprises the first computer determining a plurality of pollution score values corresponding to each of the plurality of navigation routes. The method further comprises the first computer determining a cumulative score value for each of the plurality of navigation routes.”, here the system is receiving signals representing pollution values and processing that information to determine cumulative score values for routes)
a signaling device adapted and configured to be controlled by the control signal to provide the driver with information correlated with exposure of the driver to the atmospheric pollution when the motorcycle is being driven (Figure 3, Item 316, “Send sorted navigation route informaitona nd the corresponding pollution and cumulative scores to user interface”) (Paragraph [0020], “Subsequently, UIs 126 and 128 present information about one or more recommended navigation routes along with corresponding pollution scores to users”).
However Rakshit does not explicitly teach a signaling device configured to be switched on if the pollution detected exceeds a pre-set level.  
Kuhnreich teaches a device for monitoring the health of a person based on environmental data such as pollution including
a signaling device configured to be switched on if the pollution detected exceeds a pre-set level (Figure 4 (entire figure—steps 430, 440 and 450) and page 5, lines 34-35 provide for comparison to a reference data point and the use of a signaling device).
Rakshit and Kuhnreich are analogous art as they are both generally related to pollution detection systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a signaling device configured to be switched on if the pollution detected exceeds a pre-set level of Kuhnreich in the Pollution Notification System & Method of Rakshit in order to improve user experience and safety (Kuhnreich: Page 1, lines 5-15 and page 2, lines 5-24 provide for safety and enhancement of conventional techniques).
However, while Rakshit teaches that the sensor and user interface may be installed and used on a motorcycle (Paragraph [0003], “For example, a plurality of air pollution detecting devices may be selectively installed in vehicles, motorbikes”) (Paragraph [0016], “It should be noted that in the depicted example such portable computing devices are usable with multiple vehicles, scooters, motorcycles, bicycles, public transportation, and so forth.”) and processing the first signal by the electronic processing unit to generate a control signal (Paragraph [0005], “The method further comprises the first computer determining a plurality of pollution score values corresponding to each of the plurality of navigation routes. The method further comprises the first computer determining a cumulative score value for each of the plurality of navigation routes.”, here the system is receiving signals representing pollution values and processing that information to determine cumulative score values for routes). 
The combination of Rakshit and Kuhnreich does not explicitly teach the processing of datums is performed onboard the motorcycle and  processing the first signal by the electronic processing unit to generate a control signal wherein said electronic processing unit is installed onboard the motorcycle.
Funk teaches a computing system or IoT management node might receive sensor data from one or more IoT-capable sensors and analyze the sensor data to determine one or more actions to be taken including 
a system performed on board a motorcycle (Paragraph [0030], “Merely by way of example, in some instances, the vehicle might comprise … a motorcycle … The computing system for implementing smart vehicle functionality might include, but is not limited to, a vehicle node (or a single processor or a plurality of processors disposed therein, whereas, such processor or processors may be physical or virtual in nature), a computing node that is located within the vehicle, or other computing systems, which might include, but are not limited to, an IoT management node”) (Paragraph [0114], “each of the identified one or more devices to perform one or more tasks might comprise aggregating data from the one or more IoT-capable devices to generate at least one of one or more local weather maps, one or more regional weather maps, one or more national weather maps, one or more local pollution maps, one or more regional pollution maps, one or more national pollution maps, one or more local air quality maps, one or more regional air quality maps, one or more national air quality maps”)
a signaling device in a control panel of the motorcycle (Paragraph [0069], “According to some embodiments, the identified one or more vehicular components might comprise at least one of a vehicle brake system, a vehicle gear system, a vehicle electronic throttle control system, a vehicle steering system, a vehicle turn signal system, a vehicle heads-up display system, a vehicle digital instrument gauge cluster, a vehicle display device, or a vehicle speaker system, and/or the like.”, here the system can control vehicular components such as a vehicle display device installed on a vehicle such as a motorcycle). 
Rakshit, Kuhnreich, and Funk are analogous art as they are both generally related to aggregating data from sensor systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the processing of datums is performed onboard the motorcycle and  processing the first signal by the electronic processing unit to generate a control signal wherein said electronic processing unit is installed onboard the motorcycle of Funk in the Pollution Notification System & Method of Rakshit and Kuhnreich in order to improve functionality of interconnected devices and systems and improving user experience (Funk, Paragraph [0044], “for example, by autonomously analyzing sensor data from one or more (in some cases, two or more) IoT-capable sensors/devices to determine actions to be taken … for performing the determined actions to be taken, and by autonomously controlling each of the identified one or more devices to perform tasks based on the determined actions to be taken, thereby implementing … smart vehicle functionality … such as autonomously analyzing sensor data from one or more (in some cases, two or more) IoT-capable sensors/devices to determine actions to be taken … These functionalities can produce tangible results outside of the implementing computer system, including, merely by way of example, improved functionality of devices and systems disposed in the various environments, improved user experience with IoT devices, improved lifestyle experience of the user with respect to connected devices in the user's life in the home or customer premises, in the vehicles, on the roadways, and in the city/population area in which the user lives, and/or the like, at least some of which may be observed or measured by customers and/or service providers.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662